Citation Nr: 0010739	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-04 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by fatigue.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by impaired concentration.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by impaired memory, and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1994, including service in the Southwest Asia 
theater of operations.  This case was remanded by the Board 
of Veterans' Appeals (Board) in August 1999 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development.  The case was returned 
to the Board in March 2000.


FINDINGS OF FACT

1.  Service connection was denied for psychiatric disability 
and for disabilities manifested by fatigue, impaired 
concentration, and impaired memory in an unappealed rating 
decision dated in December 1995.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which is so significant 
that it must be considered to fairly decide the merits of the 
previously denied claims for service connection for 
psychiatric disability, disability manifested by fatigue, and 
disability manifested by impaired concentration has not been 
received since the December 1995 decision.

3.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for disability manifested by 
impaired memory has been received since the December 1995 
rating decision.

4.  All available evidence necessary for an equitable 
disposition of the claim for service connection for 
disability manifested by impaired memory has been obtained.

5.  The veteran's memory impairment is due to non service-
connected psychiatric disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for psychiatric 
disability, disability manifested by fatigue or disability 
manifested by impaired concentration.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for disability 
manifested by impaired memory.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  Memory impairment is not due to a disease or injury 
incurred in or aggravated by service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an RO decision 
that is not timely appealed may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7105 (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.317 (1999).

Service connection was denied for the disabilities at issue 
in a December 1995 rating decision; the veteran was notified 
of this decision later in December 1995 and he did not 
perfect an appeal of the decision.  Evidence on file at the 
time of the December 1995 decision included the veteran's 
service medical records, VA examination reports dated in 
April 1994 and August 1995, Oakwood Hospital records dated in 
July 1994, and a December 1994 VA outpatient treatment 
record.

The veteran's service medical records do not reveal any 
complaint, finding, or diagnosis of psychiatric disability, 
fatigue, memory loss, or impaired concentration.  On his 
November 1993 discharge medical history report, the veteran 
indicated that he did not have trouble sleeping, depression, 
memory loss, or nervousness; there was no pertinent 
abnormality on examination in November 1993.  The veteran's 
complaints on VA examinations in April 1994 involved syncope 
and headaches; no psychiatric disability or disability 
manifested by fatigue, memory loss, or impaired concentration 
was complained of or found.  The July 1994 Oakwood records 
relate to a gastrointestinal disability.  A VA treatment 
record dated in December 1994 notes that the veteran gave a 
three-year history of feeling tired all the time.  
Generalized depressive reaction and cyclothymic personality 
were diagnosed on VA psychiatric examination in August 1995.

Evidence received by VA after the December 1995 rating 
decision consists of VA outpatient records beginning in April 
1996, color photographs taken during Operation Desert Storm, 
employment records, VA examination reports dated in September 
1997 and August 1998, a transcript of the veteran's February 
1999 video conference hearing with the undersigned, and 
statements by and on behalf of the veteran.

May 1996 VA outpatient records reveal complaints of a 4-5 
year history of difficulty with concentration, anger, short-
term memory problems, and fatigue.  The impressions were 
adjustment disorder and memory impairment of unknown 
etiology.  According to the results of a June 1996 complete 
psychological evaluation, the veteran was functioning in the 
low average to average range of intellectual abilities and 
had low average (mildly impaired) recall of recently learned 
material.  Since the veteran's recall improved on one test 
after a 30 minute delay, the examiner felt that the results 
suggested that the recall difficulties were motivational 
rather than neurological.  The examiner also concluded that 
the veteran's emotional functioning suggested significant 
psychological symptoms of depression, anxiety, social 
withdrawal, impaired cognition and being argumentative and 
that the veteran's cognitive presentation was most likely the 
result of impaired cognitive processing secondary to 
emotional distress rather than to an organic process.

On VA psychiatric examination in September 1997, there was no 
Axis I diagnosis; the Axis II diagnosis was substance-abusive 
personality traits, rule out somatizing personality traits.  
The Axis III diagnoses were headaches, pulmonary and 
gastrointestinal complaints; fatigue.  According to the 
results of a September 1997 neurological evaluation, the 
veteran was alert and oriented and his recall was not 
impaired.  It was noted that his thinking did show 
abstraction.  Motor and sensory evaluations were normal, and 
an EEG and CT scan of the head were interpreted as within 
normal limits.  The diagnosis was normal neurologic 
examination.  Although the possibility of a temporal lobe 
disorder was considered on the basis of the interview and 
physical examination of the veteran, following the normal EEG 
and CT scan of the head, the examiner concluded that there 
was no evidence of a temporal lobe disorder.

On VA psychiatric examination in August 1998, the veteran's 
memory was considered mildly defective, particularly with 
respect to immediate recall.  The diagnosis was depressive 
disorder, not otherwise specified.


I.  Psychiatric disability 

The Board notes that the employment records and photographs 
added to the record provide no information relevant to 
whether the veteran has a psychiatric disorder which was 
incurred in or aggravated by service.  Therefore, the 
employment records are not material.  

In his statements and testimony, the veteran has alleged that 
his psychiatric disorder is etiologically related to service.  
On more than one occasion, he has alleged that his 
psychiatric condition has been misdiagnosed and that the 
correct diagnosis is post-traumatic stress disorder.  As a 
lay person, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his statements and testimony are not material.  

The medical evidence added to the record since the December 
1995 rating decision shows that the veteran has complained of 
psychiatric problems, objective evidence of psychiatric 
symptoms was found in 1996 and subsequently, no psychiatric 
disease was diagnosed on VA examination in September 1997 and 
the psychiatric diagnosis in August 1998 was depressive 
disorder, not otherwise specified.  For the most part, the 
evidence previously of record and the evidence added to the 
record show that the veteran's psychiatric symptoms have been 
attributed to a known clinical diagnosis.  Although no Axis I 
diagnosis was rendered in September 1997, the Axis II 
diagnosis at that time was substance abuse personality 
traits.  There is no medical evidence showing that the 
veteran has been found to have post-traumatic stress 
disorder.  The medical evidence added to the record does not 
suggest that psychiatric disability was present in service or 
that the veteran has any psychiatric disorder which is 
etiologically related to service.  With the exception of 
memory impairment addressed separately below, there is no 
medical evidence suggesting that any psychiatric disability 
is due to an undiagnosed illness.  Therefore, the Board must 
conclude that the medical evidence added to the record is not 
material.  Accordingly, the claim for service connection for 
psychiatric disability is not reopened.

II.  Disabilities manifested by fatigue and impaired 
concentration

The Board notes that the veteran's contention to the effect 
that he has these disabilities and that they are 
etiologically related to service is documented in statements 
of the veteran and medical evidence previously of record.  
Therefore, his statements and testimony to this effect are 
redundant of evidence previously of record.  Moreover, as 
noted above, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical etiology.  
Therefore, his statements linking these claimed disabilities 
to service are not so significant alone or in the context of 
the evidence previously of record that they must be 
considered in order to fairly decide the merits of either of 
these claims.  They are not material.  

The photographs added to the record provide no information 
relevant to the veteran's claims.  Therefore, they are not 
material.  

The employment records reflect that the veteran was cited for 
infractions, including the failure to exercise due care and 
caution in the performance of his assigned duties and that 
his removal from the Post Office was proposed due to the 
serious nature of the infractions.  There is no indication in 
the employment records that the veteran's infractions were 
the result of a medical condition, nor is there any other 
indication in the employment records that the veteran has a 
disability manifested by fatigue or impaired concentration.  
Accordingly, the employment records are not so significant 
alone or in the context of the evidence previously of record 
that they must be considered in order to fairly decide the 
merits of either of these claims.  They are not material.

There is no indication in any of the medical evidence added 
to the record that a disability manifested by fatigue or 
impaired concentration was present in service or is 
etiologically related to service.  The psychological testing 
in 1996 disclosed that the veteran's cognitive impairment is 
probably due to emotional distress.  The other medical 
evidence added to the record, to the extent that it addresses 
the etiology of the veteran's impairment in concentration, 
also appears to relate it to a diagnosed psychiatric 
disorder.  None of the medical evidence added to the record 
suggests that the veteran has a disability manifested by 
impairment in concentration which is separate from his non 
service-connected psychiatric disability or that he has such 
a disability due to an undiagnosed illness.  Although the 
possibility of a temporal lobe disorder was considered when 
the veteran underwent a VA neurological examination in 
September 1997, the additional testing ordered by the 
examiner disclosed no evidence of a temporal lobe disorder 
and no diagnosis of a temporal lobe disorder was made.  

Although the Axis III diagnoses on VA psychiatric examination 
in September 1997 included fatigue, the examination report 
reflects that the veteran complained of fatigue but does not 
reflect that the examiner identified any evidence of fatigue 
or that the diagnosis of fatigue was based on anything other 
than the veteran's complaint of fatigue.  In this regard, the 
Board notes that the Axis III diagnoses also included 
"pulmonary and gastrointestinal complaints."  In any event, 
the examiner did not suggest that the fatigue was due to an 
undiagnosed illness or otherwise provide an opinion 
concerning the etiology of the fatigue.  Although the 
veteran's complaint of fatigue is noted in other medical 
evidence added to the record, none of the other medical 
evidence includes a diagnosis or finding of fatigue or any 
other objective evidence of this claimed disability.

Therefore, the medical evidence added to the record is not so 
significant alone or in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of either of these claims.  It is 
not material.

III.  Disability manifested by memory impairment

Evidence received since the December 1995 rating decision 
includes a May 1996 VA outpatient record showing an 
impression of memory impairment of unknown etiology.  This 
examiner's impression is not duplicative or redundant of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the May 1996 VA treatment record is 
new and material, and the claim for service connection for 
disability manifested by memory impairment is reopened.  

The Board also finds that this medical evidence suggesting 
that the veteran's memory impairment is due to an undiagnosed 
illness is sufficient to establish that the veteran's claim 
is well grounded.  The record reflects that all available 
records pertinent to this claim have been obtained and that 
the veteran has been provided appropriate VA examinations to 
determine the etiology of this claimed disability.  
Therefore, the Board concludes that VA has fulfilled its duty 
to assist the veteran in the development of the facts 
pertinent to this well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

The Board also notes that although the RO addressed this 
claim on a finality basis in response to the Board's August 
1999 remand, it previously addressed the claim on a de novo 
basis.  Therefore, there is no reason to remand the claim for 
de novo consideration by the RO.  

Although the May 1996 VA outpatient record shows an 
impression of memory impairment of unknown etiology, the 
memory impairment was noted on VA psychiatric examination in 
August 1995 when the veteran was found to have generalized 
depressive reaction and cyclothymic personality.  On that 
occasion, the memory impairment was not considered to be due 
to an undiagnosed illness or an undetermined cause nor was it 
attributed to any non-psychiatric disorder.  In addition,  
the veteran underwent psychological testing by VA in June 
1996 which disclosed that his impaired cognition was probably 
due to emotional distress.  Similarly, on VA psychiatric 
examination in August 1998, the veteran's memory was noted to 
be impaired and this symptom was considered in the diagnosis 
of depressive disorder, not otherwise specified.  No other 
diagnosis was rendered, and the memory impairment was not 
attributed to an undiagnosed illness nor was it determined to 
be of undetermined cause.  There is no other medical evidence 
of record suggesting that the veteran's memory impairment is 
due to an undiagnosed illness or is of undetermined etiology.  
In sum, the preponderance of the evidence establishes that 
the veteran's memory impairment is due to non service-
connected psychiatric disability.  Therefore, this claim must 
be denied.


ORDER

The veteran's application to reopen his claims for service 
connection for psychiatric disability, for disability 
manifested by fatigue, and for disability manifested by 
impaired concentration is denied.

The Board having determined that new and material evidence 
has been submitted, reopening of the veteran's claim for 
service connection for disability manifested by memory 
impairment is granted.

Service connection for disability manifested by memory 
impairment is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


